Title: From James Madison to Carlos Martínez de Yrujo, 20 January 1803
From: Madison, James
To: Yrujo, Carlos Martínez de


Sir,
Department of State, January 20th. 1803.
The inclosed copy of a letter addressed to the President by Mr. Oliver Pollock and of the documents presented with it, will evince to you, that he has claims upon the Spanish administration at Havana, and that he sets a value upon the interpositions he supposes it in your power to make with them, on his behalf. Allow me therefore to ask your good offices in his favor, in such manner as you may think will at once comport with the degree of justice his case may contain and with the nature of your official correspondence. I have the honor to be, Sir, With very great respect Your most obed. servt.
James Madison
 

   
   RC (NNPM: The Gilder Lehrman Collection, on deposit); letterbook copy (DNA: RG 59, DL, vol. 14). RC in a clerk’s hand, signed by JM.



   
   The enclosures have not been found, but Jefferson listed receipt of a 13 Jan. 1803 letter from Pollock in his Epistolary Record (DLC: Jefferson Papers).


